Citation Nr: 0121512	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served honorably on active duty from September 
1948 to June 1952.  The veteran served on active duty under 
conditions other than honorable from October 1953 to February 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a psychiatric condition, to include post-traumatic stress 
disorder.

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1994.  The Board remanded the case in 
April 1997 for additional development of the evidence. 

In May 2000, the Board denied service connection for a 
psychiatric disorder, to included PTSD.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims.  
In December 2000, the Court granted a joint motion for remand 
and vacated the May 2000 Board decision.


REMAND

In June 2001, the appellant submitted additional evidence 
which had not been considered by the RO.  This evidence 
consists of a private medical statement which includes a 
diagnosis of PTSD and chronic major depression.  The private 
examiner indicated that two stressors which the veteran 
reported occurred during his first period of service 
supported the diagnosis of PTSD.  Those reported stressors 
were  exposure to radiation from several nuclear tests on 
Eniwetok during Operation Greenhouse and that the veteran was 
on a boat that caught on fire and he thought he was going to 
die.  The veteran is represented by a private attorney and he 
has not waived his right to have that evidence initially 
considered by the RO.  

Any pertinent evidence submitted by the appellant which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant.  38 
C.F.R. § 20.1304(c) (2000).  Therefore, this case must be 
remanded to the RO for consideration of the additional 
evidence submitted by the veteran.

The most recent VA psychiatric examination was conducted in 
September 1998.  The examiner indicated that the veteran's 
claims file was reviewed and it was noted that the veteran 
was interviewed for two hours and ten minutes.  The final 
diagnosis was bipolar disorder, hypomanic, chronic; rule out 
delusional disorder, persecutory type.  

The Board notes that the evidence of record verifies the 
veteran's participation in Operation Greenhouse, an 
atmospheric nuclear test series conducted in 1951.  
Additionally, the service medical records show that in June 
1950, he was treated for first degree burns of the face and 
left forearm when his engineer boat caught fire at a pier.  

The Board is of the opinion that another VA examination 
conducted by a board of two psychiatrists is necessary to 
resolve the conflicting diagnoses of the veteran's current 
psychiatric disorder(s).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

Accordingly, this case is REMANDED for the following 
development:


1.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
board of 2 psychiatrists who have not 
previously examined him.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiners prior to the examination.  
Clinical findings should be recorded in 
detail and a complete rationale for all 
conclusions reached should be recorded.  
The RO should point out to the examiners 
that the June 2001 private medical 
statement includes a diagnosis of PTSD 
based on reported stressors being on a 
boat which caught on fire and 
participating in Operation Greenhouse 
nuclear testing on Eniwetok.  The VA 
examiners should provide a complete 
multiaxial diagnosis, pursuant to the 
criteria found in the Diagnostic and 
Statistical Manual of Mental Disorders, 
Volume Four (DSM-IV), of the American 
Psychiatric Association.  The multiaxial 
diagnosis should include diagnoses of all 
mental disorders currently present, and 
should specifically state whether or not 
the veteran meets the criteria for a 
diagnosis of PTSD.  If the veteran is 
diagnosed with PTSD, the examiners should 
identify each claimed stressor which is 
sufficient to support the diagnosis and 
state whether there is a causal 
relationship between the stressor and the 
veteran's present symptomatology.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  After completion of the above 
requested development, the RO should 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
then the veteran and his attorney should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




